Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 are presented and allowed.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/07/21 and 11/1/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the invention as claimed, as well as the prosecution history as a whole. The elements of independent claims 1 and 12 were not found through a search of prior art, nor were they considered obvious by the examiner. None of the cited prior art references of record teach or suggest the claim limitation/features of the independent claims.
The dependent claims, 2-11 and 13-22, are hereby allowed based upon their dependency of the independent claims. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Lohman et al. (U.S. Patent No. 6,092,062) discloses: A relational data base management system includes a query processor that uses a query operator partition property to perform QEP pruning and to ensure that data input to a query operator is partitioned appropriately for the operation. The partition property indicates the group of network nodes across which a table is distributed. The query processor also makes use of partition classes that are designated "interesting classes" to perform pre-optimization planning and query pruning, and to perform look-ahead partitioning based on partition classes that are identified as being of interest to future operations.

Weld et al. (U.S. Patent No. 10,445,319) discloses: Techniques herein optimally distribute graph query processing across heterogeneous tiers. In an embodiment, a computer receives a graph query to extract a query result (QR) from a graph in a database operated by a database management system (DBMS). The graph has vertices interconnected by edges. Each vertex has vertex properties, and each edge has edge properties. The computer decomposes the graph query into filter expressions.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571)272-3891.  The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
November 05, 2021


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161